Title: To George Washington from William Heath, 10 January 1782
From: Heath, William
To: Washington, George


                  
                     
                     Dear General,
                     Head quarters, Highlands January 10th 1782.
                  
                  I am this moment informed by colonel Hughes, that all the medicine, except seven barrels of sulphur and five cask of other medicine, are gone on for Philadelphia, so that any fresh order for retaining any more of it here, can now answer no purpose.  Such as are wanted must be brought back from Philadelphia.  I have the honor to be With the highest respect, Your Excellency’s Most obedient servant,
                  
                     W. Heath
                     
                  
               